Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2020 has been entered.
 
Status of Claims
This action is in reply to the RCE filing, amendments, and arguments filed on October 27, 2020.
Claims 1, 12, and 27 have been amended. Claims 5 and 23 have been cancelled Claims 1-4, 6-13, 21-22, and 24-27 are currently pending and have been examined.

Response to Arguments
The Applicant’s amendments and arguments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant’s arguments are moot in view of RCE filing, and substantive amendments that necessitate new grounds of rejection to be applied to the claims. The 
The Applicant states (pp. 10-11) that US 20150259006 A1 (Inoue) teaches an instantaneous driving change ability based calculation and not a trip based driving ability calculation. The Examiner disagrees, Inoue teaches a trip based driving offset calculation based on driving ability in ¶ [0151]-[0153] and again in ¶ [0157] when Inoue performs driving ability calculations during travel through a curved lane. US 20110025483 A1 (Yano) teaches “danger level index”. As such, combination of Yano and Inoue teach generating offset(s)/corrections based on driving ability calculation associated with trip.
The Applicant also states (p. 11-13) that Yano and Inoue are not combinable because Inoue is not directed to a danger score or prevention of danger. The Examiner disagrees. Inoue teaches driver aid technology to aid the driver in maintaining trajectory during a trip based on driving ability (see Inoue, ¶ [0151]-[0153], ¶ [0157]). Aiding a driver to maintain a lane prevents danger. Furthermore, both Yano and Inoue are within the field of driving behavior modification based on telematics data monitoring, as such combinable.
The Applicant also states (p. 13) that US 20160125669 A1 (Meyer) is not combinable with Yano and Inoue because it does not teach danger prevention. The Examiner disagrees. The cited references are in the field telematics based driving behavior analysis and as such combinable. In addition, Meyer articulates a definition of 
As such, due to RCE filing and substantive amendments new grounds of rejection have been applied to address the amendments and the 103 rejection is presented below that addresses claims 1-4, 6-13, 21-22, and 24-27.

Objection of Claims
Claim 21 is objected to for having minor informalities: Claim 21 includes “(new)” claim identifier which should be “(previously presented)”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12, 13, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110025483 A1 (Yano) in view of US 20160125669 A1 (Meyer) in further view of US 20150259006 A1 (Inoue).
As per claim 1, Yano teaches,
storing an identity of an operator of a vehicle (¶ [0092] “The above-described driving support system may further include the recognition unit 190 for detecting the 
receiving kinematic data characterizing movement of the vehicle from a telematics device at the vehicle (¶ [0061] “The detection unit 180 detects the driving state of a vehicle and transmits driving information about the detected driving state to the information storage unit 130. The detection unit 180 is, for example, a speed sensor for detecting the speed of a vehicle”),
generating a driver safety index corresponding to the identity of the operator of the vehicle based on the kinematic data characterizing the movement of the vehicle (
¶ [0063] “calculates a cumulative danger level index by adding the read addition number to an addition number corresponding to driving information and a distance value which have been obtained in measurement prior to the certain measurement” 
teaches providing a danger level index associated with driving information and distance value which include movement information associated with the vehicle in relation to an object,
¶ [0091] “a distance value and driving information which are associated with identification information of a driver who is performing a driving operation at that time” 
teaches the driving information as associated with a driver),
a portion of the received kinematic data is associated with the vehicle operator in ¶ [0091] “a distance value and driving information which are associated with identification information of a driver who is performing a driving operation at that time” teaching the driving information as associated with the driver who is performing driving operation(s).
Yano does not explicitly teach,
the kinematic data characterizing: the movement of the vehicle corresponds to at least one trip occurring: from an engine of the vehicle turning: on to the engine of the vehicle turning: off, wherein a portion of the received kinematic data is associated with the vehicle operator,
receiving a location of the vehicle from the telematics device that identifies the location based on one or more signals received from one or more signal transmitters using a positioning receiver associated with the telematics device,
the driver safety index generated based on the portion of the received vehicle kinematic data associated with the vehicle operator,
generating one or more offsets based on the driver safety index corresponding to the at least one trip,
enhancing an accuracy of the received location of the vehicle by applying the one or more offsets to modify the received location of the vehicle.
However, Meyer teaches,
the kinematic data characterizing: the movement of the vehicle corresponds to at least one trip occurring: from an engine of the vehicle turning: on to the engine of the vehicle turning: off (¶ [0045] “Optionally the wireless , wherein a portion of the received kinematic data is associated with the vehicle operator (¶ [0014] “The OBD data received by the mobile telecommunications device may optionally be displayed to a user. While the devices are paired, the user may be provided with real-time driving feedback, e.g. via an app running on the mobile telecommunications device” teaches telematics data that includes driver behavior),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a trip based on an engine power cycle of Meyer in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because engine power cycle based trip determination improves driving/driver behavior evaluation by focusing driving/driver 
Inoue teaches,
receiving a location of the vehicle from the telematics device that identifies the location based on one or more signals received from one or more signal transmitters using a positioning receiver associated with the telematics device (FIG. 1, ¶ [0079] “The electronic control unit 40 additionally receives a signal indicative of a vehicle speed V detected by a vehicle speed sensor 70, a signal indicating a lateral acceleration Gy detected by a lateral acceleration sensor 72 and a signal indicating a yaw rate y detected by a yaw rate sensor 74” teaches control unit/telematics device receiving multiple signals from sensors that are used to calculate “lateral position Ys of the vehicle relative to a reference position of the lane (the distance in the vehicle lateral direction between a reference position of the lane and a gravity center of the vehicle)” in ¶ [0100]),
the driver safety index generated based on the portion of the received vehicle kinematic data associated with the vehicle operator (FIG. 5, item 780, ¶ [0123] “a driving ability index value Iskill of the driver is calculated as a sum of the corrected integrated value .DELTA..theta.dia of the absolute values of the differential values of the steering angle differences and the corrected integrated value .DELTA..theta.hia of the absolute values of the differential values of the steering angle phase differences in accordance with the following Formula 10” teaches utilizing steering angle (steering input) provided by the driver per ¶ [0011], [0087] as a component in determining driving ability index which is defined as an ability of the driver 
generating one or more offsets based on the driver safety index (¶ [0137] “a target lateral position adjustment amount … for changing the target trajectory in response to the driver's demand is calculated from a map shown in FIG. 18 on the basis of the index value Iwill indicating the intensity of a trajectory change intent of the driver and a vehicle speed V” teaches calculating a position adjustment/offset based on the index value associated with an intent of a driver) corresponding to the at least one trip (¶ [0151]-[0153] “driving ability of the driver during the LKA control is determined and a driving ability index value Iskill which indicates the driving ability of the driver is calculated in accordance with the flowchart shown in FIG. 4. The driving ability index value Iskill is calculated as a sum of the corrected integrated value .DELTA.Ydia of the absolute values of the differential values of the lateral position differences of the vehicle and the corrected integrated value .DELTA..phi.dia of the absolute values of the differential values of the yaw angle differences of the vehicle” teaches driving ability determination upon conclusion of controlled and non-controlled travel as such a trip, ¶ [0157] further teaches driver ability determination based on travel through a curved lane),
enhancing an accuracy of the received location of the vehicle by applying the one or more offsets to modify the received location of the vehicle (FIG 17, item 620, ¶ [0137] “calculate target lateral position adjustment amount”, ¶ [0145] “an index value Iwill indicating the intensity of a trajectory change intent of the driver is calculated in accordance with the flowchart shown in FIG. 17 and a target lateral position adjustment amount … for changing the target trajectory is automatically variably set in accordance with the index value Iwill. Therefore, the tracking of the vehicle to the target trajectory can automatically be modified without requiring operation of switches and the like by a driver” teaches changing a target trajectory of the vehicle based on an adjustment/offset from an index value that reflects an intent of the driver and tracking the vehicle based on the trajectory adjustment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a position adjustment of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because adjusting the vehicle position/trajectory information based on driving/driver information improves vehicle metrics prediction and analysis by focusing the scope of the vehicle metrics analysis with driver behavior information that integrates driver’s intent when predicting vehicle’s speed/trajectory/position.

As per claim 7, combination of Yano, Meyer, and Inoue teach all the limitations of claim 1. Yano also teaches,
wherein generating the driver safety index based on the kinematic data characterizing the movement of the vehicle includes (¶ [0061])
generating the driver safety index (¶ [0063], ¶ [0091]).

based on the one or more times at which the lateral acceleration of the vehicle exceeded the predetermined threshold level for more than the predetermined threshold time (¶ [0038] “the at least one predetermined condition may comprise a condition that vehicle acceleration determined from the OBD data has a magnitude greater than a predetermined threshold magnitude of acceleration in the predetermined time period” teaches an acceleration exceeding threshold such as a crash).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize threshold exceeding acceleration event(s) of Meyer in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because utilizing information associated with threshold exceeding acceleration event(s) improves driving/driver behavior evaluation by focusing driving/driver information analysis to threshold exceeding acceleration event(s) and highlighting driver/driving behavior associated with accident(s), racing, among other adverse patterns.

As per claim 12, Yano teaches,
a communication interface that (¶ [0100] “The embodiments can be implemented in computing hardware (computing apparatus) and/or software, such as (in a non-limiting example) any computer that can store, retrieve, process and/or output data and/or communicate with other computers”) that receives a location of the vehicle and kinematic data characterizing movement of the vehicle from a telematics device at the vehicle (¶ [0036] “The measurement apparatus 120”, ¶ [0061] teaches a distance to object as a location of the vehicle in relation to the object)
a memory storing instructions and an identity of the operator of the vehicle (¶ [0092], [0097]) 
a processor, wherein execution of the instructions by the processor (¶ [0098] “a computer included in the apparatus reads out the supplied program and executes the read program”),
generates a driver safety index corresponding to the identity of the operator of the vehicle based on the kinematic data characterizing the movement of the vehicle (¶ [0063], [0091]).
Yano suggests a portion of the received kinematic data is associated with the vehicle operator in ¶ [0091] “a distance value and driving information which are associated with identification information of a driver who is performing a driving operation at that time” teaching the driving information as associated with the driver who is performing driving operation(s).
Yano does not explicitly teach, however, Meyer teaches,
the kinematic data characterizing: the movement of the vehicle corresponds to at least one trip occurring: from an engine of the vehicle turning: on to the engine of the vehicle turning: off (¶ [0045] teaches trip start and end determination from in between when engine is not running to engine state change), wherein a portion of the received kinematic data is associated with an operator of the vehicle (¶ [0014] teaches telematics data includes driver behavior).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a trip based on an engine power cycle of Meyer in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because engine power cycle based trip determination improves driving/driver behavior evaluation by focusing driving/driver information analysis based on the trip to highlight driving/driver behavior in relation to the trip.
Inoue teaches,
the location identified based on one or more signals received from one or more signal transmitters using a positioning receiver associated with the telematics device (FIG. 1, ¶ [0079] teaches control unit/telematics device receiving multiple signals from sensors that are used to calculate “lateral position Ys of the vehicle relative to a reference position of the lane” in ¶ [0100]),
the driver safety index generated based on the portion of the received vehicle kinematic data associated with the vehicle operator (FIG. 5, item 780, ¶ [0123]),
generates one or more offsets based on the driver safety index (¶ [0137]) corresponding to the at least one trip (¶ [0151]-[0153] teaches driving ability determination upon conclusion of controlled and non-controlled travel as such a trip, ¶ [0157] further teaches driver ability determination based on travel through a curved lane),
enhances an accuracy of the received location of the vehicle by applying the one or more offsets to modify the location of the vehicle (FIG 17, item 620, ¶ [0137], ¶ [0145]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a position adjustment of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because adjusting the vehicle position/trajectory information based on driving/driver information improves vehicle metrics prediction and analysis by focusing the scope of the vehicle metrics analysis with driver behavior information that integrates driver’s intent when predicting vehicle’s speed/trajectory/position.


a temporal database (¶ [0062] “the information storage unit”),
storing the kinematic data characterizing movement of the vehicle as a plurality of events (¶ [0062] “he information storage unit 130 stores pieces of data obtained by associating a distance value and driving information with each other in chronological order of measurement”), 
wherein generating the driver safety index based on the kinematic data characterizing the movement of the vehicle (¶ [0063], [0091]) uses the temporal database to bias toward more recent events of the plurality of events (¶ [0064], [0065] “the information storage unit 130 may associate a danger level index with driving information and information about the distance to an obstacle” teach recent measurements of distance between vehicle and obstacle changing the driving danger level as such illustrate bias based on chronological order of the measurements).

As per claim 25, the substance of claim 25 is directed to substantially similar subject matter and claim limitations of claim 7. As such, for reasons shown above regarding claim 7, claim 25 is similarly rejected as being over Yano in view of Meyer in further view of Inoue.

As per claim 27, Yano teaches,
storing an identity of an operator of a vehicle (¶ [0092] teaches storing driver identification information),
receiving kinematic data characterizing movement of the vehicle from a telematics device at the vehicle (¶ [0061] teaches providing driving information),
generating a driver safety index corresponding to the identity of the operator of the vehicle based on the kinematic data characterizing the movement of the vehicle (¶ [0063] teaches providing a danger level index associated with driving information and distance value which include movement information associated with the vehicle in relation to an object, ¶ [0091] teaches the driving information as associated with a driver).
Yano suggests a portion of the received kinematic data is associated with the vehicle operator in ¶ [0091] “a distance value and driving information which are associated with identification information of a driver who is performing a driving operation at that time” teaching the driving information as associated with the driver who is performing driving operation(s).
Yano does not explicitly teach, however, Meyer teaches,
the kinematic data characterizing: the movement of the vehicle corresponds to at least one trip occurring: from an engine of the vehicle turning: on to the engine of the vehicle turning: off (¶ [0045] teaches trip start and end determination from in between when engine is not running to engine state change), wherein a portion of the received kinematic data is associated with an operator of the vehicle (¶ [0014] teaches telematics data that includes driver behavior).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a trip based on an engine power cycle of Meyer in the position adjustment mechanism of Inoue in the driving information analysis 
Inoue teaches,
the driver safety index generated based on the portion of the received vehicle kinematic data associated with the vehicle operator (FIG. 5, item 780, ¶ [0123]),
generating one or more offsets based on the driver safety index (¶ [0137]) corresponding to the at least one trip (¶ [0151]-[0153] teaches driving ability determination upon conclusion of controlled and non-controlled travel as such a trip, ¶ [0157] further teaches driver ability determination based on travel through a curved lane),
enhancing an accuracy of the received location of the vehicle by applying the one or more offsets to modify the received location of the vehicle (FIG 17, item 620, ¶ [0137], ¶ [0145]).

Claims 2-4 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Inoue in further view of US 20140288825 A1 (Czompo).
As per claim 2, combination of Yano, Meyer, and Inoue teach all the limitations of claim 1. Combination of Yano, Meyer, and Inoue do not explicitly teach,
wherein the location of the vehicle is determined using a Global Navigation Satellite System (GNSS) receiver.
However, Czompo teaches, 
wherein the location of the vehicle is determined using a Global Navigation Satellite System (GNSS) receiver (¶ [0056] “FIG. 3 illustrates an exemplary estimation 300 of a vehicle wherein the devices within the vehicle can estimate the heading, velocity, and position with vehicle sensors, a mobile device, and GNSS inputs” teaches determination/estimation of the vehicle location with GNSS, ¶ [0031], [0032] teach mobile station/device deriving position information from GNSS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a GNSS based vehicle location of Czompo in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because GNSS based 

As per claim 21, the substance of claim 21 is directed to substantially similar subject matter and claim limitations of claim 2. As such, for reasons shown above regarding claim 2, claim 21 is similarly rejected as being over Yano in view of Meyer in view of Inoue in further view of Czompo.

As per claim 3, combination of Yano, Meyer, and Inoue teach all the limitations of claim 1. Combination of Yano, Meyer, and Inoue do not explicitly teach,
wherein the location of the vehicle is determined using location specific network information corresponding to one or more wireless telecommunications networks.
However, Czompo teaches,
wherein the location of the vehicle is determined using location specific network information corresponding to one or more wireless telecommunications networks (¶ [0029], [0031] teach WWAN based position determination, ¶ [0044] “The processor 210 may be connected to the WAN transceiver 204, LAN transceiver 206, the SPS receiver 208 and the vehicle data sensor 212”, ¶ [0040], [0045]-[0049] teach vehicle position determination using WAP/WAN information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a WWAN based vehicle location of Czompo in the position adjustment mechanism of Inoue in the driving information 

As per claim 4, combination of Yano and Inoue teach all the limitations of claim 1. Combination of Yano, Meyer, and Inoue do not explicitly teach,
wherein the location of the vehicle is determined using location specific network information corresponding to one or more wireless local area networks.
However, Czompo teaches,
wherein the location of the vehicle is determined using location specific network information corresponding to one or more wireless local area networks (¶ [0030], [0031] teach WLAN based position determination, ¶ [0044] “The processor 210 may be connected to the WAN transceiver 204, LAN transceiver 206, the SPS receiver 208 and the vehicle data sensor 212”, ¶ [0045]-[0049] teach vehicle position determination using WAP/LAN information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a WLAN based vehicle location of Czompo in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old 

As per claim 22, combination of Yano, Meyer, and Inoue teach all the limitations of claim 12. Combination of Yano, Meyer, and Inoue do not explicitly teach, however, Czompo teaches,
wherein one or more signals are wireless network signals (¶ [0029], [0031] teach WWAN based position determination using wireless communications, ¶ [0044] “The processor 210 may be connected to the WAN transceiver 204, LAN transceiver 206, the SPS receiver 208 and the vehicle data sensor 212”, ¶ [0040], [0045]-[0049] teach vehicle position determination using WAP/WAN information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a WWAN based vehicle location of Czompo in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because WWAN based .

Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Inoue in further view of US 20130317862 A1 (Fernandes).
As per claim 6, combination of Yano, Meyer, and Inoue teach all the limitations of claim 1. Yano also teaches, 
wherein generating the driver safety index based on the kinematic data characterizing the movement of the vehicle includes (¶ [0061]), 
generating the driver safety index (¶ [0063], ¶ [0091]).
Combination of Yano, Meyer, and Inoue do not explicitly teach, however, Fernandes teaches,
based on one or more times at which the vehicle was speeding (¶ [0023] “The system 100 uses data collected along multiple trips traveled by a vehicle, including, for example, speeding information”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize speeding information of Fernandes in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the 

As per claim 24, the substance of claim 24 is directed to substantially similar subject matter and claim limitations of claim 6. As such, for reasons shown above regarding claim 6, claim 24 is similarly rejected as being over Yano in view of Meyer in view of Inoue in further view of Fernandes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Inoue in further view of US 20110153166 A1 (Yester).
As per claim 8, combination of Yano, Meyer, and Inoue teaches all the limitations of claim 1. Combination of Yano, Meyer, and Inoue do not explicitly teach, however, Yester teaches,
receiving kinematic data characterizing movement of second vehicle from a second telemetric device carried by the second vehicle (¶ [0053] “vehicle safety system 100 may determine the locations of any nearby remote vehicles. In some cases, motor vehicle 102 may receive information from first remote vehicle 320 … through a vehicle communication network..” teaches receiving location information from other vehicle(s)),
modifying the kinematic data characterizing the movement of the vehicle based on the kinematic data characterizing the movement of the second vehicle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize location information from other vehicle(s) of Yesler in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because utilizing other vehicle location information improves driving/driver behavior evaluation by analyzing vehicle driving information based on driver behavior in response to other vehicles’ behavior and discerning driver behavior patterns responding to other vehicles.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Inoue in view of US 20130297097 A1 (Fischer) in further view of US 20020178033 A1 (Yoshioka).
As per claim 9, combination of Yano, Meyer, and Inoue teach all the limitations of claim 1. Combination of Yano, Meyer, and Inoue do not explicitly teach, however, Fischer teaches,
generating a score based at least on the kinematic data characterizing the movement of the vehicle (¶ [0035] “The model is employed for associating unsafe driving events using a scalar parameter such as excessive speed, harsh acceleration, 
identifying a deviation between the score and a norm that corresponds to a plurality of similar vehicles (¶ [0035] “for comparison with scalar values of other drivers and computing a score indicative of the severity, or deviation from norm” teaches deviation from norm of scalar values of other drivers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare a driving score to an expected value based on other vehicles/drivers of Fischer in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because comparing the driving score to the expected value improves driving/driver behavior evaluation by analyzing vehicle driving information in view of other cars/drivers and discerning driver behavior patterns based on the expected behavior of other vehicles.
Yoshioka teaches,
dynamically adjusting an insurance pricing based on the deviation, wherein the insurance pricing corresponds to the vehicle (¶ [0169] “In the example as shown in FIG. 21, the total sum of the premium payable of the applied automobile insurance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust vehicle insurance based on driving behavior deviation from a norm of Yoshioka in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because adjusting vehicle insurance based on driving deviation from a norm improves driving/driver behavior by monetarily punishing the driver for adverse driver behavior and compel the driver to adjust the adverse behaviors.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Inoue in view of US 20150187014 A1 (Adams) in view of US 20120283910 A1 (Lee) in further view of US 7519562 B1 (Vander).

identifying, based on the kinematic data and additional kinematic data associated with a plurality of other vehicles [of a vehicle type], a deviation between a score generated by comparing: the portion of the kinematic data associated with the vehicle operator and a norm corresponding: to other operators of the plurality of other vehicles [of the vehicle type] (FIG. 14, ¶ [0078] “the driver is evaluated against a hypothetical baseline driver. The expected values are determined based on the differences of a driver in a risk class versus that baseline driver. The DPU 170 receives telematics information, either directly from a telematics device, or indirectly through a third party operated system. In the example shown in FIG. 14, the received telematics data is summary data for the factors shown in the table. The DPU 170 compares the measured behavior to the expectation” teaches comparing driver kinematic data to the kinematics data of a baseline driver, ¶ [0078] “The measured behavior associated with Driver C is worse than the expectation” teaches deviation between driver and baseline driver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate driver behavior against expected driver behavior of Adams in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were 
Adams suggests evaluating driver behavior based on vehicle type in ¶ [0046] “enter vehicle type”.
Lee teaches,
identifying that the deviation between the score and the norm exceeds a threshold associated with the vehicle type (¶ [0022] “an automated steering override detection system may disengage an automated steering control system if the absolute value of the difference between measured steering angle and the expected steering angle is greater than a predetermined threshold steering angle value and/or the absolute value of the difference between measured torque and the expected steering torque is greater than a predetermined threshold torque value. The predetermined threshold steering angle and predetermined threshold torque values may depend or vary based on … type of vehicle” teaches measured difference/deviation between steering angle/score and expected steering angle/norm exceeding a predetermine threshold torque value which is dependent on vehicle type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate difference between measured and expected vehicle kinematics value(s) against threshold of Lee in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
Vander teaches,
wherein the threshold is based on a standard deviation corresponding to the norm (col. 7, lines 63-66 “The example threshold value can be selected in various ways, such as based on a statistical analysis to identify behavior that differs sufficiently from the norm (e.g., at least twice a standard deviation)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate a threshold based on a standard deviation of Vander in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of data analysis and statistical analysis and because deviation/difference analysis based on a threshold improves behavior pattern identification by highlighting behaviors that exceed an expected behavior beyond a standard threshold.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Inoue in view of Fischer in further view of Lee.
As per claim 26, combination of Yano, Meyer, and Inoue teach all the limitations of claim 12. Combination of Yano, Meyer, and Inoue do not explicitly teach, however, Lee teaches,
generates a score based at least on the kinematic data characterizing the movement of the vehicle (¶ [0035] “The model is employed for associating unsafe driving events using a scalar parameter such as excessive speed, harsh acceleration, harsh braking, harsh cornering and distracted driving for comparison with scalar values of other drivers and computing a score” teaches computing a score based on kinematic data such as speed, acceleration, braking, cornering, and other driving information
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare a driving score to an expected value based on other vehicles/drivers of Fischer in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because comparing the driving score to the expected value improves driving/driver behavior evaluation by analyzing vehicle driving information in view of other cars/drivers and discerning driver behavior patterns based on the expected behavior of other vehicles.

identifies that a deviation between the score and a norm exceeds a threshold, wherein the norm corresponds to a plurality of similar vehicles (¶ [0022] “an automated steering override detection system may disengage an automated steering control system if the absolute value of the difference between measured steering angle and the expected steering angle is greater than a predetermined threshold steering angle value and/or the absolute value of the difference between measured torque and the expected steering torque is greater than a predetermined threshold torque value. The predetermined threshold steering angle and predetermined threshold torque values may depend or vary based on … type of vehicle” teaches measured difference/deviation between steering angle/score and expected steering angle/norm exceeding a predetermine threshold torque value which is dependent on vehicle type).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to evaluate difference between measured and expected vehicle kinematics value(s) against threshold of Lee in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because the cited references are analogous art in the field of driving telematics analytics and because statistical analysis and deviation analysis based on a .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yano in view of Meyer in view of Inoue in further view of US 20130033381 A1 (Breed).
As per claim 11, combination of Yano, Meyer, and Inoue teach all the limitations of claim 1. Combination of Yano, Meyer, and Inoue do not explicitly teach, however, Breed teaches,
authenticating the identity of the operator based on biometric data from a biometric sensor of the telemetric device (¶ [0305] “The identification of the driver will be discussed below but in general the recognition system can be as simple as a password or as complicated as a fingerprint, palm or butt print, iris scan, voice print, gesture or other biometric identification” teaches identifying the driver with a bio-metric mechanism).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to biometrically authenticate the driver of Breed in the position adjustment mechanism of Inoue in the driving information analysis system of Yano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable because biometric authentication of the driver improves driving/driver behavior evaluation by focusing driving/driver information analysis to events associated with the authenticated driver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692